Exhibit 10.16




SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION
OF
UNION BANKSHARES CORPORATION


Effective January 1, 2019
 
 
 
 
Amount
Annual Retainer Cash Fees (1)
 
Service as a Director
$35,000
Service as Chairman of the Board of Directors
$80,000 (additional)
Service as Vice Chairman of the Board of Directors
$20,000 (additional)
Service as Chairman of Audit Committee
$20,000 (additional)
Service as Chairman of Compensation Committee
$13,500 (additional)
Service as Chairman of Risk Committee
$15,000 (additional)
Service as Chairman of Nominating and Corporate Governance Committee
$10,000 (additional)
Members of Audit, Risk, Compensation and Nominating and Corporate Governance
Committees
$8,000 (additional)
 
 
Meeting Fees
 
Executive Committee per meeting (in person)
$1,000
Executive Committee per meeting (telephonic lasting under an hour)
$500
Meetings above maximum per year number per Meeting
$1,000
 
 
Equity Compensation
 
In addition to cash compensation, non-employee directors receive an annual stock
retainer of $50,000 paid quarterly in advance in unrestricted shares of the
Company’s stock.
 
 
(1) The retainer fees are payable in advance in quarterly installments


 

     













